                              United States District Court
                                        for the
                              Southern District of Florida

Yvonne A. Bello, Plaintiff,              )
                                         )
v.                                       )
                                         ) Civil Action No. 19-22042-Civ-Scola
Miami-Dade Police                        )
Department/Miami-Dade County,            )
Defendant.                               )

                              Judgment Awarding Costs

      Before the Court is the Defendant’s motion for entry of final judgment. (ECF
No. 32.) The Plaintiff’s time to respond to the motion has now passed. The Court
previously dismissed this case (Order, ECF No. 20) and now grants the motion
(ECF No. 32), entering judgment against Plaintiff Yvonne Bello and in favor of
Defendant Miami-Dade County, as required by Federal Rule of Civil Procedure 58.
Final judgment is entered in favor of the Defendant and against the Plaintiff in
the amount of $760.00. The judgment shall bear interest from September 27,
2019 (see Judgment, ECF No. 22) at the rate of 1.86%, as set forth in 28 U.S.C. §
1961, for which sum let execution issue.
      It is further ordered and adjudged that the judgment debtor(s) shall
complete under oath Florida Rule of Civil Procedure Form 1.977 (Fact Information
Sheet), including all required attachments, and serve it on the judgment creditor’s
attorney, or the judgment creditor if the judgment creditor is not represented by
an attorney, within 45 days from the date of this final judgment, unless the final
judgment is satisfied or post-judgment discovery is stayed.
      The Court retains jurisdiction to enter further orders that are proper to
compel the judgment debtor(s) to complete Form 1.977, including all required
attachments, and serve it on the judgment creditor’s attorney, or the judgment
creditor if the judgment creditor is not represented by an attorney.
      This case remains closed.
      Done and ordered at Miami, Florida, on April 14, 2020.

                                             ________________________________
                                             Robert N. Scola, Jr.
                                             United States District Judge
